[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISIONRE: NOTION FOR APPLICATION FOR PROTECTION FROM FORECLOSURE (#104)MOTION FOR OBJECTION TO APPLICATION FOR PROTECTION (#111)
The defendant seeks protection from foreclosure as an "underemployed person" under General Statutes § 43-31f. General Statutes § 49-31d(6) states: "`Underemployed person' means a person whose earned income during the twelve-month period immediately preceding the commencement of the foreclosure action is (A) less than fifty thousand dollars and (B) less than seventy-five per cent of his average annual earned income during CT Page 10242 the two years immediately preceding such twelve-month period."
The defendant fails to provide proof of earned income for the twelve months immediately preceding the commencement of the foreclosure action. This foreclosure action was commenced on July 22, 1997. The only proof of income offered is a 1994, 1995, and 1996 tax return. The court is without evidence of the defendant's earned income during the period between July 22, 1996 and July 22, 1997.
The application for protection from foreclosure (#104) is denied without prejudice to the defendant to refile with the proper proof. Refiling must occur within 15 days of the date of this order, or the defendant will waive her right to refile.
So Ordered.
Dated at Stamford, Connecticut, this day of October, 1997.
HICKEY, J.